Citation Nr: 0826808	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran performed recognized military service March 1946 
to January 1949.  

The appellant additionally claims that he served with both 
Philippine Army and guerilla forces from April 1943 to June 
1945.  The National Personnel Record Center, however, 
notified VA in April 1970 that there is no evidence that the 
served with a recognized Philippine Army or guerilla force 
during that term.  The United States Court of Appeals for 
Veterans Claims (Court) has held that findings by the service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

An April 2006 letter from the National Personnel Record 
Center further stated that "[a] review of the archives and 
claim folders at th[e] Center indicates that there is a 
listing of [the veteran] on the Second Battalion, 62 
Infantry, 6th Military District.  However, in the claim 
folder, there was no information compatible with the 
archives.  Therefore, [the] claim cannot be favorably 
considered."  Again, the Board is bound by the National 
Personnel Record Center's finding that while it has a record 
that the appellant served with the Second Battalion, 62 
Infantry, 6th Military District, it does not have records to 
prove that this unit is recognized by the United States as 
one upon which a claimant may be entitled to benefits from 
the Department of Veterans Affairs (VA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Manila, 
Philippines, VA Regional Office (RO), which denied the 
benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In February 2005, the veteran submitted a stressor statement 
recalling an incident in August 1948 where other soldiers 
stabbed and killed a close friend, Staff Sergeant J.C., 
during a bar fight.  He also claims to have witnessed the 
stabbing of another friend, Private J.F.  This stressor is 
discussed in detail throughout the record, including in the 
veteran's Vet Center treatment reports, and in his Travel 
Board hearing transcript.  There is no evidence in the 
record, however, that the RO attempted to verify the 1948 
stressor.  The Board finds that an attempt to verify the 
claimed stressor must be made, as there is detailed 
information as to the date, location, and the people involved 
in the stressing event.  

The record shows that the veteran claims that he was a 
prisoner of war and was subjected to torture that contributed 
to his post traumatic stress disorder, but these events 
occurred during the years he served with the Philippine 
Commonwealth Army.  As noted above, the National Personnel 
Record Center has not verified the veteran's service in a 
unit recognized as one entitled to VA benefits.  Hence, any 
stressor related to "prisoner of war" service will not be 
addressed.  The veteran is advised, however, that he may file 
a petition with the Army Board for Correction of Military 
Records in an effort to allow his claimed guerilla and 
Philippine Army service recognized.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
appellant's claimed August 1948 stressor.  
To this, the RO is to provide a summary 
of his stressor statements that describe 
the incident in August 1948 to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), and ask it to attempt to 
verify the stressor.  The veteran must be 
informed of the results of the search.

2.  Thereafter, the RO should review any 
additional evidence and readjudicate the 
veteran's claim of entitlement to service 
connection for post traumatic stress 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that includes all evidence added to the 
case since the June 2006 supplemental 
statement of the case.

3.  Due to the advanced age of the 
veteran, this claim must be afforded 
expeditious treatment.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



